DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to find that Applicant possess the method and apparatus to acquire any working signals/image of any value when the magnetic field has a strength of 0.2T or similar range. Provisional application only has 7T as studied example. 
Applicant had ANY possession of such method at the time of filing of the provisional application. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In re claim 1, It is well understood that obtaining a higher MR contrast signal intensity in the MR images represents the existence of a higher concentration of the paramagnetic contrast agents in the tissue. See Wang et al. (US 2009/0311182), para 0049. 
So it is unclear what metes and bounds of limitation “determining concentrations of … from an intensity of ..” are. Is it necessary to obtain a value of concentration, i.e. ug/ml, from the determining method? Or is it just correlation or causation effect with respect to MR signal intensity? 
In re claim 6, it is unclear what the metes and bounds of “comprising setting the time to echo (TE) to less than a time in which blood volume displacement in the vascular region is about one order of magnitude smaller than a voxel size” are. How do such time (in which blood volume displacement in the vascular region is about one order of magnitude smaller than a voxel size) is found or calculated? Would any 1 to 300 mu.s covers this area? Applicant only indicated that for <1% of voxel volume displaced for 100 mm/s flow. But how exactly a TE is determined based on that?
In re claim 9, it is unclear what method would make the contrast to noise ratio is at least 40. Claim 9 is depending on claim 1. Although claim 9 includes a method to determine a contrast to noise ratio between the image of the region of interest and a pre-contrast image of the region of interest generated prior to introduction of the contrast agent, there is nothing in the method to provide any method to obtain a ratio that is at least 40. 

In re claim 21, first the whole statement is not clear. Claim 21 has “further comprising … comprising… comprising…” What exact methods are being modified and further limited? 
Would “comprising establishing a protocol” be satisfied by anything “comprising the selected TR, the selected flip angle, and the selected TE,” which can be satisfied by anything that includes “determining relaxivity constants for a medium,” which can be satisfied by anything that “comprising the contrast agent and blood.” 
Second, it is unclear what “the selected TR, the selected flip angle, and the selected TE” are respectively referring to.  Claim 21 depends on claim 1, in which “the selected TR, the selected flip angle, and the selected TE” have already be determined or have respective antecedent basis. But now in claim 21, they are also being “selected” by “determining relaxivity constants for a medium comprising the contrast agent and blood.” So for example, is “the selected TR …” being further modified to a different TR?
In re claim 22, it is unclear what and if “a calibration constant” has any use in the protocol. It is unclear what it does to the protocol of claim 21.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 1-8, 10-12, 14, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum et al. (US 2012/0092010, hereinafter Corum ‘010) in view of Corum et al. (US 2009/0264733, hereinafter Corum ‘733) or Park et al. (US 2015/0224212, hereinafter Park ‘212).
In re claim 1, Corum ‘010 teaches a method of positive-contrast magnetic resonance imaging of a subject, comprising: introducing a paramagnetic or superparamagnetic contrast agent into [vasculature of] a region of interest in the subject (0031-0037, however Corum ‘010 teaches “A method can be used to convert a negative contrast to positive contrast and such methods can be applied to track SPIO labels in cardiovascular system.” 0034, hence, it would have been obvious to introduce the contrast agent into vasculature of a region of interest when tracking SPIO labels in cardiovascular system in order to obtain image containing SPIO signals); applying, with a magnetic resonance imaging device, a magnetic field to the region of interest; applying a radio frequency pulse sequence at a selected repetition time (TR) and at a magnetic field gradient to provide a selected flip angle to excite protons in the region of interest, wherein the repetition time is less than about 10 ms (0039), and the flip angle ranges from about 10.degree. to about 30.degree. (0039); measuring a response signal 
Corum ‘010 fails to teach determining concentrations of the paramagnetic or superparamagnetic contrast agent in the vasculature of the region of interest from an intensity of the measured response signal; and generating an image of the region of interest based on the concentrations of the paramagnetic or superparamagnetic contrast agent.
Corum ‘733 teaches determining concentrations of the paramagnetic or superparamagnetic contrast agent in the vasculature of the region of interest from an intensity of the measured response signal; and generating an image of the region of interest based on the concentrations of the paramagnetic or superparamagnetic contrast agent (0033-0061).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the features of Corum ‘733 in order to provide optimal parameters or protocols for obtain best diagnostic image for a specific region of interest. 
In addition, Park ‘212 also teaches determining concentrations of the paramagnetic or superparamagnetic contrast agent in the vasculature of the region of interest from an intensity of the measured response signal; and generating an image of the region of interest based on the concentrations of the paramagnetic or 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the features of Park ‘212 in order to provide optimal parameters or protocols for obtain best diagnostic image for a specific region of interest. 
In re claim 2, Corum ‘010 teaches generating the image further comprises generating an image representative of a concentration of the contrast agent in the region of interest (0031-0037). Note that it is well understood that obtaining a higher MR contrast signal intensity in the MR images represents the existence of a higher concentration of the paramagnetic contrast agents in the tissue. See Wang et al. (US 2009/0311182), para 0049.
Corum ‘733 (0033-0034, figs. 3-4)/Park ‘212 (fig. 3s, fig. 6, 0025, 0031) teaches generating the image further comprises generating an image representative of a concentration of the contrast agent in the region of interest.
In re claim 3, it is known that an MRI image is representation of a volume of interest because MRI is imaging a voxel. So inherently, the images of Corum ‘010 would be a representative of a volume of interest. 
Similarly, the images of Corum ‘733 (0054, fig. 4) or Park ‘212 (fig. 3s, fig. 6, 0025, 0031) would also be a representative of a blood volume in the region of interest.
In re claim 4, Corum ‘010 teaches wherein the acquired signal comprises an absolute quantitative signal (0039, 0041, note that magnitude is an absolute quantitative signal). 

In re claim 6, Corum ‘010 further comprising setting the time to echo (TE) to less than a time in which blood volume displacement in the vascular region is about one order of magnitude smaller than a voxel size (0039). 
Note that Applicant only indicated that for <1% of voxel volume displaced for 100 mm/s flow. 
Corum ‘010 teaches in-plane resolution of 1002 mu.m2 with 500 mu.m slice thickness. So in-plane pixel size is 100 mu.m or 0.1 mm. 0.1mm/(100mm/s) = 1 ms.
1% of 1 ms = 10 mu.s. 
Corum ‘010 teaches 6 mu.s which is less than 10 mu.s. 
In re claim 7, Corum ‘010 teaches further comprising setting the repetition time (TR) to a value from 2 to 10 ms (0039). 
In re claim 8, Corum ‘010 teaches further comprising setting the flip angle to a value from 10.degree. to 25.degree. (0039). 
In re claim 10, Corum ‘010 teaches further comprising measuring the response signal along radial trajectories in k-space (0018, 0047). 
In re claim 11, it is inherent and/or obvious that any conventional MRI system that determines the intensity of the measured response signal is based on a function of a signal intensity received by the magnetic resonance imaging device and a proton density of a medium in the region of interest because the sensitivity of the RF coil and the amount of proton in an area determines the final measured signal by the system. 

In re claim 14, Corum ‘010 teaches wherein the paramagnetic nanoparticles comprise iron oxide nanoparticles, a gadolinium chelate, or a gadolinium compound (0032). 
In re claim 17, it would have been obvious to further comprising calibrating a magnetic resonance imaging device to determine the selected TR, the selected TE, and a selected flip angle in order to ensure the optimal operation of a MRI system. It is known that MRI system always need to calibrate or conducting testing scans before the actual scans to ensure system operation at the optimal settings, or to adjust parameters such as TE, TR, or flip angle of the scan to obtain optimal results. 
In re claim 18, Corum ‘733 (0037-0043)/Park ‘212(figs 3-6, 0025-0031) teaches wherein the step of determining the concentrations of the paramagnetic or superparamagnetic contrast agent further comprises determining the intensity of the measured response signal as a function of one or more of a time to echo (TE), a repetition time (TR), a flip angle (.theta.), a longitudinal relaxation time T.sub.1, a transverse relaxation time T.sub.2*, a calibration constant K dependent on a coil of the magnetic resonance imaging device, a proton density .rho. of the region of interest, and magnetic flux densities B.sub.0 and B.sub.1 (+/-) (0039, 0041). 
In re claim 19, Corum ‘010 teaches wherein the region of interest is a vascular region, a tissue compartment, an extracellular space, or an intracellular space containing the contrast agent (0033, 0038, 0040, 0049, 0054, 0057, 0060, fig. 3-4). 

In re claim 21, Corum ‘733 (table 1)/Park ‘212 (figs. 3-6, 0025, ) teaches further comprising establishing a protocol comprising the selected TR, the selected flip angle, and the selected TE by determining relaxivity constants for a medium comprising the contrast agent and blood.

Claim 3, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 in view of Corum ‘733 or Park ‘212, and further in view of Jerosch-Herold et al. (US 2010/0129292, hereinafter Jerosch-Herold ‘292) or Caravan et al. (US 2012/0179028, hereinafter Caravan ‘028).

Similarly, the images of Corum ‘733 (0054, fig. 4) or Park ‘212 (fig. 3s, fig. 6, 0025, 0031) would also be a representative of a blood volume in the region of interest.
Furthermore, Corum ‘733 teaches the similar methods of Corum ‘010 can be used with many contrast agent (gadolinium compound) that’s suitable for different studies such as MR angiography and intravascular blood flow (table 1).
Jerosch-Herold ‘292 teaches using MRI method with contrast agent such as gadiodiamide (0018) to obtain the acquired signal which is representative of a blood volume in the region of interest (0046, 0048).
Caravan ‘028 also teaches using MRI method with contrast agent such as gadolinium (0036) to obtain the acquired signal which is representative of a blood volume in the region of interest (0048, 0052)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the contrast agent features of Corum ‘733 or Park ‘212 in order to study different tissues with different contrast agent, and to include the features of Jerosch-Herold ‘292 or Caravan ‘028 in order to have clinically useful tools for readily assessing changes in the blood-brain barrier in human subjects. 
In re claim 13, Corum ‘733 (0046, 0048) or Caravan ‘028 (0048, 0052) teaches wherein the region of interest comprises a volume fraction occupied by blood and a 
In re claim 14, Corum ‘733 also teaches wherein the paramagnetic nanoparticles comprise iron oxide nanoparticles, a gadolinium chelate, or a gadolinium compound (table 1).
In re claim 15, Corum ‘733 teaches wherein the iron oxide nanoparticles comprise a material selected from the group consisting of Fe.sub.3O.sub.4 (magnetite), .gamma.-Fe.sub.2O.sub.3 (maghemite), .alpha.-Fe.sub.2O.sub.3 (hematite), ferumoxytol, ferumoxides, ferucarbotran, and ferumoxtran (table 1). 
In re claim 16, Corum ‘733 teaches wherein the gadolinium compound is selected from the group consisting of gadofosveset trisodium, gadoterate meglumine, gadoxetic acid disodium salt, gadobutrol, gadopentetic dimeglumine, gadobenate dimeglumine, gadodiamide, gadoversetamide, and gadoteridol (table 1). 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 in view of Corum ‘733 or Park ‘212, and further in view of Caravan ‘028 and Van Zijl et al. (US 2005/0215881, hereinafter Van Zijl ‘881).
In re claim 4, Corum ‘010 teaches wherein the acquired signal comprises an absolute quantitative signal (0039, 0041, note that magnitude is an absolute quantitative signal).
However, if applicant were to claim the absolute quantitative signal is an absolute blood volume.

However, Corum ‘733 teaches the similar methods of Corum ‘010 can be used with many contrast agent (gadolinium compound) that’s suitable for different studies such as MR angiography and intravascular blood flow (table 1).
Caravan ‘028 also teaches using MRI method with contrast agent such as gadolinium (0036) to obtain the acquired signal which is representative of a blood volume in the region of interest (0048, 0052)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the contrast agent features of Corum ‘733 or Park ‘212 in order to study different tissues with different contrast agent, and to include the features of Caravan ‘028 in order to have clinically useful tools for readily assessing changes in the blood-brain barrier in human subjects. 
Furthermore, Van Zijl ‘881 teaches absolute obtaining an absolute blood volume (0056).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the contrast agent features of Corum ‘733/Park ‘212 in order to study different tissues with different contrast agent, and to include the features of Caravan ‘028 in order to have clinically useful tools for readily assessing changes in the blood-brain barrier in human subjects, and to include the features of Van Zijl ‘881 in order to detect an abnormality such as .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 in view of Corum ‘733, or Park ‘212, evident by Wang et al. (Improving detection specificity of iron oxide nanoparticles (IONPs) using the SWIFT sequence with long T2 suppression, Magn Reson Imaging. 2014 Jul; 32(6): 671–678, Published online 2014 Mar 12, hereinafter Wang ‘2014) or evident by Du et al. (Qualitative and quantitative ultrashort-TE MRI of cortical bone, NMR Biomed. 2013 May ; 26(5): 489–506, hereinafter Du ‘2013).
In re claim 9, it would have been obvious and/or inherent without further changes of method from claim 1, that anything reads on claim 1 could read on claim 9 as the result of the similar methods. Corum ‘010 would have read on claim 9. The method of claim 9 is merely a method of calculating Contrast to Noise Ratio (CNR).
As explained above, it is unclear what the metes and bounds of “determining a contrast to noise ratio between the image of the region of interest and a pre-contrast image of the region of interest generated prior to introduction of the contrast agent” are. But to the extend it meant to calculate a CNR in each individual image.
Wang ‘2014 teaches a calculation of CNR (Table 1, page 6). 
Du ‘2013 also teaches a calculation of CNR (page 5 last para to page 6 first para).
Furthermore, Applicant has failed to claim any specific method that would result a CNR that is at least 40. 

[0066] The UTE technique described herein can lead to positive contrast images of the vasculature with very high contrast-to-noise ratio (CNR) and signal-to-noise ratio (SNR). In some embodiments, the contrast to noise ratio is at least 4, at least 5, at least 10, at least 15, at least 20, at least 30, at least 40, at least 50, or at least 60.
Such teaching is merely an optimization process that depends on how much of the contrast agent in one location compare to noise. In addition, Du ‘2013 teaches a CNR of 36 +/- 2. Hence, it would have been obvious of an optimization method to obtain CNR at least 40. 
Furthermore, it would have been obvious that the UTE methods of Corum ‘010 in in view of Corum ‘733 or Park ‘212 can provide a contrast to noise ratio of at least 40 because the combination reads on claim 1 in which claim 9 depends on.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 in view of Corum ‘733, or Park ‘212, in view of Sirol et al. (Chronic Thrombus Detection With In Vivo Magnetic Resonance Imaging and a Fibrin-Targeted Contrast Agent, Volume 112, Issue 11, 13 September 2005, Pages 1594-1600, hereinafter Sirol ‘2005).
In re claim 9, it would have been obvious and/or inherent without further changes of method from claim 1, that anything reads on claim 1 could read on claim 9 as the result of the similar methods. Corum ‘010 would have read on claim 9. The method of claim 9 is merely a method of calculating Contrast to Noise Ratio (CNR).
As explained above, it is unclear what the metes and bounds of “determining a contrast to noise ratio between the image of the region of interest and a pre-contrast 
Sirol ‘2005 teaches calculate a CNR that is normalized to precontrast CNR (page 1595, para Image and Data Analyses, fig. 4).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the contrast agent features of Corum ‘733/Park ‘212 in order to study different tissues with different contrast agent, and to include the features of Sirol ‘2005 in order to compare relative CNR changes verse time to study the changes over time. 
Furthermore, Applicant has failed to claim any specific method that would result a CNR that is at least 40. 
Applicant merely describes the CNR: 
[0066] The UTE technique described herein can lead to positive contrast images of the vasculature with very high contrast-to-noise ratio (CNR) and signal-to-noise ratio (SNR). In some embodiments, the contrast to noise ratio is at least 4, at least 5, at least 10, at least 15, at least 20, at least 30, at least 40, at least 50, or at least 60.
Such teaching is merely an optimization process that depends on how much of the contrast agent in one location compare to noise. In addition, Sirol ‘2005 teaches a CNR of 10 +/- 2. Hence, it would have been obvious of an optimization method to obtain CNR at least 40. 
Furthermore, it would have been obvious that the UTE methods of Corum ‘010 in in view of Corum ‘733 or Park ‘212 and with normalized calculation of CNR of Sirol ‘2005 can provide a contrast to noise ratio of at least 40 because the combination reads on claim 1 in which claim 9 depends on.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 in view of ‘733 or Park ‘212, and further in view of Dannels et al. (US 2010/0239151, hereinafter Dannels ‘151).
In re claim 11, it is inherent and/or obvious that any conventional MRI system that determines the intensity of the measured response signal is based on a function of a signal intensity received by the magnetic resonance imaging device and a proton density of a medium in the region of interest because the sensitivity of the RF coil and the amount of proton in an area determines the final measured signal by the system
Furthermore, Dannels ‘152 teaches determining the intensity of the measured response signal as a function of a signal intensity received by the magnetic resonance imaging device and a proton density of a medium in the region of interest (0031-0040, etc.).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the contrast agent features of Corum ‘733 or Park ‘212 in order to study different tissues with different contrast agent, and to include the features of Dannels ‘151 in order to be able to better interpret images and artifacts, be able to spatially improve the actual field patterns by improved design of the scanner, be able to interactively or dynamically refine the fields on specific subjects and in specific scan areas, and be able to improve or correct the acquired data and/or resulting images.
In re claim 22, Dannels ‘151 teaches further comprising determining a calibration constant for the protocol based on a signal intensity received at the magnetic resonance .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.